Citation Nr: 1613375	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-35 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a bilateral foot disability, to include bilateral calcaneal spur formations.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to April 1979, including service in the Republic of Vietnam from December 1968 to December 1969.

This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in St Petersburg Florida.  The Board previously remanded the issues for additional development in May 2014.  A September 2014 rating decision granted service connection for a left foot disability of hammer toes.  As the Veteran has other diagnoses related to the feet, the Board finds that the issue of entitlement to service connection for a bilateral foot disability remains on appeal.  The issues of entitlement to service connection for a low back disability, hypertension, and a bilateral foot disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran's bilateral hearing loss is manifested by at worst Level I hearing acuity in the right ear, and at worst Level III hearing acuity in the left ear, and difficulty hearing certain tones and conversation.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has satisfied the duty to notify the Veteran regarding his claims.  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  VA provided notice regarding the claims in June 2007.  As the claim on appeal is one for an increased initial disability rating, the Veteran's claim has already been substantiated and further discussion of the duty to notify is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also satisfied the duty to assist the Veteran in the development of the claims.  VA satisfied the duty to seek relevant records.  The RO associated the Veteran's service medical and personnel records, private treatment records, and VA treatment records with the claims file.  The Veteran has not identified any other evidence not already of record pertaining to hearing loss.  Therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.  VA also satisfied the duty obtain a medical examination or opinion when required.  VA provided VA medical examinations in November 2007 and May 2014 addressing the nature, etiology, and severity of bilateral hearing loss.  Combined, the examinations are adequate, as, in addition to providing objective test results, the VA audiologist fully described any functional effects due to a hearing disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As VA satisfied the duties to notify and assist the Veteran, no further action is needed to comply with the duties to notify or assist, and the Veteran will not be prejudiced by the adjudication of his claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends he should be awarded a compensable initial disability rating for his bilateral hearing loss because he has difficulty understanding certain tones and conversation, especially when his wife is speaking.

Disability ratings are governed by VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected disabilities, and residuals, in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

For hearing loss, the Rating Schedule establishes eleven auditory acuity levels designated Level I through Level XI.  Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine the designated Roman numeral level of hearing impairment.  38 U.S.C.A. § 4.85 (2015).  

The vertical lines in Table VI represent categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2015).  

Puretone threshold average, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  

If the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the Roman numeral designation for hearing impairment is obtained from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a)-(b) (2015).  

The Roman numeral designations for hearing impairment of each ear are combined using Table VII, Percentage Evaluations for Hearing Impairment.  The horizontal rows represent the ear with better hearing and the vertical columns represent the ear with poorer hearing.  The percentage rating is located at the point where the row and column intersect.  If impaired hearing is service-connected in only one ear, for purposes of determining the percentage rating from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85 (2015).

The Board finds that the Veteran is not entitled to an initial compensable rating for bilateral hearing loss.  Entering the average puretone threshold and speech recognition results from the November 2007 and May 2014 VA audiology examinations into Table VI shows that the highest numeric designation for the right ear is I and the highest numeric designation for the left ear is III.  38 C.F.R. § 4.85 (2015).  Entering those Roman numeral category designations into Table VII results in a 0 percent disability rating under Diagnostic Code 6100.  

Consideration was given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher rating.  While the Veteran's average puretone threshold for the left ear was worse during his May 2014 VA audiology examination, the Maryland CNC speech discrimination score improved.  Using Table VII, the Roman numeral assigned would be II, resulting in a 0 percent disability rating.  

The Board acknowledges that the Veteran believes that the disability on appeal has been more severe than the assigned disability rating indicates.  While the Veteran is competent to report experiencing difficulty hearing his spouse in various situations, he is not competent to determine that he has a specific average puretone threshold or a specific Maryland CNC speech discrimination score.  Those issues are medically complex and require specialized knowledge and experience conducting audiometric and speech discrimination tests and special audiological equipment.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The competent medical evidence is therefore the most probative regarding the evaluation of pertinent symptoms for the disability on appeal, as it offers specialized, specific, and detailed determinations pertinent to the rating criteria and largely contemplates the Veteran's descriptions of symptoms.  

The Board finds that the Veteran's claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the disability's severity and symptomatology, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's disability picture is not so exceptional that the schedular ratings fail to contemplate the severity and symptomatology of his bilateral hearing loss.  His symptoms of having difficulty hearing certain tones or conversation and difficulty understanding his wife are contemplated by the rating criteria, as clinical testing for hearing loss assesses the severity of symptoms of difficulty hearing and communicating.  Further, the record does not show, and the Veteran has not asserted, that he has been unable to work, had marked interference with employment, or had frequent hospitalization due to bilateral hearing loss.

Consequently, the Board finds that the preponderance of the evidence is against assigning a compensable rating for bilateral hearing loss.  Therefore, the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.


REMAND

The Board finds that medical opinions regarding the etiology of the Veteran's back disabilities are needed to adequately adjudicate the claim.  The examiners have not addressed a May 1977 service medical record showing that a herniated nucleus pulposus was suspected in service, and an October 2008 private magnetic resonance image showing a herniated nucleus pulposus was later diagnosed, and the Veteran's reports of continuous symptoms since service.  .  

Further, the examiners did not address findings in the service medical records suggesting that a history of chronic muscle spasms or strain may be related to the Veteran's scoliosis, found by X-ray in service, and degenerative joint and disc disease.

A medical opinion regarding whether hypertension is at least as likely as not etiologically related to in-service exposure to herbicides is also needed.  Exposure to herbicides is conceded based on the Veteran's service in the Republic of Vietnam from December 1968 to December 1969.  Further, the examiner did not appear to address a private treatment record that indicates the Veteran was concurrently treated for both hypertension and his service-connected diabetes mellitus to determine whether hypertension was caused or aggravated by diabetes mellitus.

A medical opinion regarding whether any bilateral foot disability, including bilateral calcaneal spur formations, is proximately due to or chronically aggravated beyond its natural progression by service-connected disability is also needed.  The examiner provided an opinion in May 2014, when the Veteran was not yet service connected for any left foot disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records, dated from January 2007 to the present.

2.  Make arrangements to obtain the Veteran's complete treatment records from any identified private treatment providers, including Dr. Crews, Dr. Mitchum, Dr. Arnold, Dr. Terrell, Geneva Medical Group, Wiregrass Medical Center, and West Florida Hospital, including surgery in October 2008.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of hypertension.  The examiner must review the record and should note that review in the report.  All opinions must consider the Veteran's lay testimony regarding the onset and duration of symptoms.  Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  The examiner should provide an opinion, based on the record, regarding:

(a) Is it is at least as likely as not (50 percent or greater probability) that hypertension is etiologically related to an in-service injury, disease, or event, including conceded exposure to herbicides?

(b) Is it is at least as likely as not (50 percent or greater probability) that hypertension is proximately due to a service-connected disability, to include diabetes mellitus or posttraumatic stress disorder?

(b) Is it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability, to include diabetes mellitus or posttraumatic stress disorder?

4.  After any outstanding records have been obtained, schedule the Veteran for a VA examinations by an examiner who has not previously examined him regarding the nature and etiology of any back disability, including chronic lumbosacral strain, levoscoliosis with mild spondylosis, degenerative joint disease, degenerative disc disease with discectomy in 2008, herniated nucleus pulposus.  The examiner must review the record and should note that review in the report.  All opinions must consider the Veteran's lay testimony regarding the onset and duration of symptoms.  Please provide the basis for any diagnosis and a complete rationale for any opinion.  The examiner should provide the following opinions:

(a) For each back disability diagnosed during the course of the appeal, the examiner should provide an opinion as to whether the disability clearly and unmistakably (it is medically undebatable) preexisted the Veteran's active service.  The examiner should state what evidence in the record supports that opinion.

(b) If any back disability is found to have clearly and unmistakably preexisted service, the examiner should provide an opinion as to whether it is clear and unmistakable that the preexisting back disability was not aggravated (permanently worsened beyond the natural progress of the disease) during service, including consideration of injuries during service.  

(c) For any back disability that is found to not clearly and unmistakably have preexisted service, the examiner should provide an opinion was to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed back disability is etiologically related to an in-service injury, disease, or event, including several in-service injuries.

(d) For any back disability that is found to not clearly and unmistakably have preexisted service, the examiner should provide an opinion was to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed back disability that constitutes arthritis or an organic disease or the nervous system manifested to a compensable degree within one year after separation from service.  

(e) For any back disability that is found to not clearly and unmistakably have preexisted service, the examiner should provide an opinion was to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed back disability is proximately due to or caused by a service-connected disability.

(f) For any back disability that is found to not clearly and unmistakably have preexisted service, the examiner should provide an opinion was to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed back disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected disability.

(g) If a congenital or developmental defect of the back is diagnosed, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that there is a superimposed disease or injury in service that resulted in an additional current disability.  

5.  After any outstanding records have been obtained, schedule the Veteran for a VA examinations by an examiner who has not previously examined him regarding the nature and etiology of any bilateral foot disability, including bilateral calcaneal spurs.  The examiner must review the record and should note that review in the report.  All opinions must consider the Veteran's lay testimony regarding the onset and duration of symptoms.  Please provide the basis for any diagnosis and a complete rationale for any opinion.  The examiner should provide the following opinions:

(a) For each foot disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed foot disability is etiologically related to an in-service injury, disease, or event.

(b) For each foot disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed foot disability that constitutes arthritis or an organic disease or the nervous system manifested to a compensable degree within one year after separation from service.  

(c) For each foot disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed foot disability is proximately due to or caused by a service-connected disability.

(d) For each foot disability found, the examiner should provide an opinion was to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed foot disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected disability.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


